DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Restriction Election
Applicants’ elected Species I directed to Figs. 1-3a and that read on Claims 1-7 and 9-16 without traverse (p. 2 of Applicant’s reply filed on March 15, 2021) with Claim 8 being withdrawn to a non-elected invention, and as such, Applicant’s election is made FINAL.  Claims 1-16 being pending and Claim 8 is withdrawn which leaves Claims 1-7 and 9-16 for examination on the merits in the U.S. National stage application.   


Note on Claim Interpretation
Dependent Claim 6 recites that the rotor surface is of “substantially diablo shape/configuration” and each of dependent Claims 9 and 10 use words to recite this kind of shape/configuration.  For purposes of examination the Examiner interprets diablo/diabolo to be the kind of shape shown below (taken from Google Images using the word “diabolo”):  


    PNG
    media_image1.png
    238
    255
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    235
    201
    media_image2.png
    Greyscale

	
	The shape of this kind of structure is understood as having a thinner central radial portion on to which thicker radial end portions are in communication and which a symmetry is exhibited relative to a plane perpendicularly disposed through the middle of the central radial portion.     


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			The midpoint 24 (as it relates to plane Y-Y, p. 10, line 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	DIABOLO-SHAPED ROTARY PISTON AND CYLINDER DEVICE

The disclosure is objected to because of the following informalities:
		“is perpendicular tithe axis” (p. 2, line 28) should be ‘perpendicular to the [[
		“with the port” (p. 9, line 11) should be ‘with the port. [[
		“a two-sided chamber…” (p. 9, line 27) should be ‘a two-sided chamber. [[
		“diablo shape” (p. 2, line 25 and p. 9, line 30 and ) should be ‘a diabolo [[Note on Claim Interpretation section above.  
Appropriate correction is required.


Claim Objections
The following claims are objected to because of the following informalities:  
			“an annular chamber,” (Claim 1, line 6) should be ‘an annular chamber [[
			“substantially a single surface of the stator” should be ‘[[
			“the chamber” (1X in each of the last two lines of Claim 1, Claims 2 and 16) should be ‘the annular chamber’, 
			The sentence of Dependent Claim 7 needs to end with a grammatical period, and 
			“the rotor surface and the rotor surface extends between” (Claim 10, lines 1 and 2) should be ‘the rotor surface [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 2-5
	The element “the stator surface” has improper antecedent basis in each of Claims 2-5 (has the prior antecedent “the single surface of the stator” previously recited in Claim, 1, next to last line).  One way to obviate this rejection is to further amend the claim to recite: “the single surface of the stator surface”.

In Regard to Claims 12 and 14 and claims dependent thereon 
	The element “the port” (Claim 14, line 1) has improper antecedent basis.  One way to obviate this rejection is to further amend the claim to recite ‘the one or more ports’ having previous antecedent in Claim 11.   
	The element “the working chamber” (Claim 14, line 2 and Claim 12) has improper antecedent basis.  

	The element “the port or ports” (Claim 12, line 1) has improper antecedent basis.  One way to obviate this rejection is to further amend the claim to recite ‘the one or more ports’ having previous antecedent in Claim 11.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CH276236A (Goodyear; published on October 1, 1951) (GOODYEAR) (the citations below are taken from the English Machine translation provided with CH10107274A in the IDS dated December 22, 2020).  
In reference to Claim 1, GOODYEAR discloses:
		A rotary piston and cylinder device (rotary machine, p. 1, line 13, Figs. 1-4) comprising: 
			a rotor (11, p. 4, line 142, Figs. 1, 12), comprising a rotor surface (surface A, Examiner’s ANNOTATED Fig. 1 of GOODYEAR), 
			a piston (rib 25, p. 4, line 153) which extends from the rotor surface (surface A), 
			a stator (the two structures denoted as B, in combination, Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR, and D, Examiner’s ANNOTATED Fig. 12 of GOODYEAR), 
			a rotatable shutter (rotatable disk 17, p. 4, lines 144 and 152), the rotor surface (surface A) and the stator (B, D) together defining an annular chamber (chamber 24, p. 4, line 162), and the piston (25) arranged to rotate, through the annular chamber (24), 
			wherein when the chamber (24) is viewed in axial cross-section (such as shown in the axial cross section representations of Figs. 1 and 12), substantially a single surface (surface C, Examiner’s ANNOTATED Fig. 1 of GOODYEAR, and surface E, Examiner’s ANNOTATED Fig. 12 of GOODYEAR) of the stator (B, D) in part defines the chamber (24).  

    PNG
    media_image3.png
    759
    520
    media_image3.png
    Greyscale

Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR

    PNG
    media_image4.png
    163
    136
    media_image4.png
    Greyscale

Examiner’s ANNOTATED Fig. 12 of GOODYEAR
	
	


	In reference to Claim 3, GOODYEAR also discloses that the stator surface (surface E, Examiner’s ANNOTATED Fig. 12 of GOODYEAR) when viewed in axial cross-section is substantially linear.  
	In reference to Claim 4, GOODYEAR further discloses that the stator surface (surface C as shown in Fig. 3 of Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR) is substantially cylindrical.  
	In reference to Claim 5, GOODYEAR also discloses that the stator surface (surface C, surface E, Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR) is radially outward of the chamber-defining rotor surface (surface A).  
	In reference to Claim 6, GOODYEAR further discloses that the rotor surface (surface A, Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR) is of substantially diablo shape/configuration (best seen in Fig. 1, and the diablo/diabolo shape/configuration as recited in Claim 6 is interpreted as described in the Note on Claim Interpretation section above).  
	In reference to Claim 7, GOODYEAR also discloses that the rotor surface (surface A) is substantially symmetrical (each axial half of 11 are mirror images of each 
	In reference to Claim 9, GOODYEAR further discloses that the rotor surface (A) is of generally flared profile, when viewed in axial cross-section (such as shown in Fig. 1), and the rotor surface (A) extends between a first rotor surface end region (top portion of 11 in Fig. 1) and a second rotor surface end region (bottom portion of 11 in Fig. 1), and the first rotor surface end region being spaced along the axis of rotation of the rotor (along shaft 10) with respect to the second rotor surface end region, and each of the end regions may have substantially the same radial extent (this recitation in Claim 9 uses words to describe the diabolo profile of the outer rotor surface A of the rotor and by which the claim is interpreted per the Note on Claim Interpretation section as described above).  
	In reference to Claim 10, GOODYEAR also discloses that the rotor surface (surface A) extends between a first rotor surface end region (upper portion of 11 in Fig. 1) and a second rotor surface end region (lower portion of 11 in Fig. 1), each of the end regions may havePatent and Trademark Office substantially the same radial extent, and both end regions being of is of generally flared profile, when viewed in axial cross-section (Fig. 1, this recitation in Claim 10 uses words to describe the diablo/diabolo profile of the outer rotor surface A of the rotor and by which the claim is interpreted per the Note on Claim Interpretation section as described above).  

	In reference to Claim 12, GOODYEAR further discloses that the port or ports (21, Fig. 1) comprise an opening (for example at 20, Fig. 1) which extends through to an opening (at 27) in a rearward surface (bottom part of surface A as shown in Fig. 1) of the rotor surface (surface A) which in part defines the working chamber (disposed axially along surface A).  
	In reference to Claim 13, GOODYEAR also discloses that the rearward surface (of surface A) is spaced from the rotor surface (the bottom part of surface A is spaced apart from upper portions of surface of A as shown in the axial cross section of Fig. 1), in a direction generally along the axis of rotation (along shaft 10).  
	In reference to Claim 14, GOODYEAR further discloses that the port (21, 23, Fig. 1) is in communication with the working chamber (the chamber that defined by the 25s) exits a portion of face (a portion of face is a part of the upper 25 nearest the output port 23) of the rotor (11) that is axially spaced (and this upper 25 is axially spaced from at least a lower portion of A as shown in Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR) from the rotor surface (surface A).  
	In reference to Claim 15, GOODYEAR also discloses that the port (inlet chamber 21, Fig. 1) is arranged to provide a working fluid porting to the annular chamber (24) 
	In reference to Claim 16, GOODYEAR further discloses that the chamber (24, Fig. 1) is substantially defined, when viewed in cross-section (such as the axial cross section of Fig. 1) by a plane including the axis of rotation (disposed along shaft 10), by two major surfaces, the single surface of the stator (surface C and surface E, Examiner’s ANNOTATED Figs. 1 and 3 of GOODYEAR and Examiner’s ANNOTATED Fig. 12 of GOODYEAR) and a surface (at least one the axial, external surfaces of the 25s) of the rotor (11).

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US6547545 discloses a rotary machine (Abstract, Figs. 1-4) that contains similar elements as recited in independent Claim 1 which includes a triangular-shaped rotor in cross section view (11, Fig. 1).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday May 3, 2021

/Mary Davis/Primary Examiner, Art Unit 3746